DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
		line 10 appears to be missing commas and should probably read “make, based at least 			in part on an output of the multi-modal model, a determination….”.  
	Appropriate correction is required.

3.	Claim 1 is objected to because of the following informalities:  
		line 10 appears to be missing commas and should probably read “make, based at least 			in part on an output of the multi-modal model, a determination….”.  
	Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 8-10, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham et al. (US 10,682,774 B2).

	Regarding claims 1, 19 and 20, Bingham et al. discloses a robotic system (i.e. robotic system 100 – Col. 8, lines 11-20), method and computer program product embodied in a non-transitory computer readable medium and comprising computer instructions, the system, method and computer program product comprising: 
	a plurality of sensors (i.e. PCB 700 may include sensors including a short-range time-of-flight sensor 710, a long-range time-of-flight sensor 720, an infrared microcamera 730 arranged on a front side of PCB 700, and an IMU 740 arranged on a rear side of PCB 700 – Col. 18, lines 40-49), each of the plurality of sensors configured to provide a corresponding output that reflects a sensed value associated with engagement of a robotic arm end effector with an item (i.e. The short-range time-of-flight sensor 710 may include a narrow light source 712 and a light detector 714 to measure how long it takes laser light projected by the light source 712 to bounce back after hitting an object; long-range time-of-flight sensor 720 may be configured to detect objects further away from the palm of the gripper; infrared microcamera 730 may include an infrared illumination source 732 configured to illuminate an area in front of the palm of the gripper with infrared radiation, and an infrared sensitive receiver 734 for detecting at least a portion of the illuminated area; IMU 740 may be configured to detect vibration on contact, particularly to confirm that an object is being touched by the gripper or for slip detection – Col. 18, lines 50-64; Col. 19, lines 28-33; Col. 20, lines 44-41); and 
	a processor coupled to the plurality of sensors (i.e. processor(s) 102 may also directly or indirectly interact with other components of the robotic system 100, such as sensor(s) 112 – Col. 8, lines 41-45) and configured to: 
	use the respective outputs of one or more sensors comprising the plurality of sensors to determine one or more inputs to a multi-modal model configured to provide, based at least in part on the one or more inputs, an output associated with slippage of the item within or from a grasp of the robotic arm end effector (i.e. PCB 700 may interface with a sensor board that services a force-torque sensor on a wrist that is coupled to the palm 802 of the gripper 800, wherein data from the force-torque sensor may be used to learn information about grasp quality or information about an object being grasped; – Col. 21, lines 28-39); 
	make based at least in part on an output of the multi-modal model a determination associated with slippage of the item within or from the grasp of the robotic arm end effector (i.e. multimodel sensor data from one or more non-contact sensors on the palm of a gripper may be input into an object-in-hand classifier to determine the result of an attempted grasp – Col. 23, lines 49-58); and 
	take a responsive action based at least in part on the determination associated with slippage of the item within or from the grasp of the robotic arm end effector (i.e. method 1500 may involve further operations based on the determined result of the attempt to grasp the object. For instance, if the grasp is determined to be unsuccessful, the gripper may be controlled to make another grasp attempt – Col. 28, lines 56-67).

	Regarding claim 2, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein a tactile sensing unit includes the plurality of sensors, wherein the tactile sensing unit is comprised of a plurality of layers, wherein each of the plurality of layers includes one or more sensors of the plurality of sensors (i.e. sensors used to detect force closure and/or slip detection may include imaging-based tactile sensors – Col. 18, lines 25-33).

	Regarding claim 3, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the one or more inputs include one or more modalities (i.e. multiple different modalities may be leveraged to ascertain whether or not an attempted grasp was successful – Col. 23, lines 49-51).

	Regarding claim 4, Bingham et al. discloses the robotic system of claim 3 as shown in the rejection above.
	Bingham et al. further discloses wherein the one or more modalities include one or more of weight, deformation, continuity, conductivity, resistance, inductance, and capacitance (i.e. various types of linear encoders may be used, such as optical, magnetic, capacitive, or inductive encoders – Col. 17, lines 24-26).

	Regarding claim 5, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the output of the multi-modal model indicates that the item is starting to slip from the grasp of the robotic arm end effector (i.e. data fusion may involve heuristics-based and/or machine learning models in generating control instructions for the gripper relating to slip detection, wherein slip detection is considered to include recognizing slippage of an item from start to end – Col. 23, lines 1-17).
	
	Regarding claim 6, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the output of the multi-modal model indicates that the item is slipping from the grasp of the robotic arm end effector (i.e. data fusion may involve heuristics-based and/or machine learning models in generating control instructions for the gripper relating to slip detection, wherein slip detection is considered to include recognizing slippage of an item from start to end – Col. 23, lines 1-17).

	Regarding claim 8, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein a deformation value determined based on the
respective outputs of at least one of the one or more sensors indicates whether the item is slipping from the grasp of the robotic arm end effector (i.e. the gripping surface of the digits may be flexible and/or deformable for gripping an object based on one or more factors, such as an impacting force or pressure - Col. 14, lines 43-56).

	Regarding claim 9, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein a deformation value determined based on the respective outputs of at least one of the one or more sensors indicates whether the item is starting to slip from the grasp of the robotic arm end effector (i.e. the gripping surface of the digits may be flexible and/or deformable for gripping an object based on one or more factors, such as an impacting force or pressure - Col. 14, lines 43-56).

	Regarding claim 10, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the multi-modal model is configured to classify the slippage of the item as linear slippage (i.e. a support vector machine (SVM) is a non-probabilistic binary linear classifier, making it a particularly appropriate model to use when the only desired output is whether or not a grasp attempt failed – Col. 28, lines 11-25).

	Regarding claim 12, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the responsive action includes moving the item
from a first location to a second location (i.e. if the grasp is determined to be successful, the gripper may be controlled to move the object to a dropoff location - Col. 28, lines 56-67).

	Regarding claim 13, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the responsive action includes placing the item at a location and re-grasping the item (i.e. If the object-in-hand classifier indicates that the object is unexpectedly no longer being held by the gripper, a control system may cause the robot to perform one or more corrective actions, e.g., to locate and pick up a dropped object – Col. 29, lines 13-15).

	Regarding claim 14, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the responsive action includes adjusting an orientation of the robotic arm end effector (i.e. one or more components of robotic gripping device 500 may be removed, added, and/or modified while remaining within the scope of this disclosure. Also, the orientation and combination of components may be changed based on the desired implementation – Col. 14, lines 1-5).

	Regarding claim 15, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. further discloses wherein the responsive action includes increasing a force applied by the robotic arm end effector to the item (i.e. robot behavior may be adjusted to compensate  by increasing torque to try to prevent the object from slipping – Col. 31, lines 30-32).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 10,682,774 B2).

	Regarding claim 7, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
Bingham et al. does not specifically disclose wherein the processor is further configured to monitor the respective outputs of the one or more sensors while the end effector is moving the item from a first location to a second location.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham et al. to include wherein the processor is further configured to monitor the respective outputs of the one or more sensors while the end effector is moving the item from a first location to a second location, since the system of Bingham et al. facilitates the monitoring of sensor(s) 112 while the components of the robotic system are in operation.

	Regarding claim 16, Bingham et al. discloses the robotic system of claim 15 as shown in the rejection above.
Bingham et al. does not specifically disclose wherein the force applied by the robotic arm end effector is based on a fragility associated with the item. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham et al. to include wherein the force applied by the robotic arm end effector is based on a fragility associated with the item , since the system of Bingham et al. facilitates the sensor(s) 112 in capturing data corresponding to one or more characteristics of a target or identified object, such as a size, shape, profile, structure, or orientation of the object (Col. 10, lines 49-51).

	Regarding claim 17, Bingham et al. discloses the robotic system of claim 15 as shown in the rejection above.
Bingham et al. does not specifically disclose wherein the force applied by the robotic arm end effector is based on whether an output of the multi-modal model indicates the slippage of the item is linear slippage or rotational slippage.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham et al. to include wherein the force applied by the robotic arm end effector is based on whether an output of the multi-modal model indicates the slippage of the item is linear slippage or rotational slippage, since the system of Bingham et al. facilitates the sensor(s) 112 in capturing data corresponding to one or more characteristics of a target or identified object, such as a size, shape, profile, structure, or orientation of the object (Col. 10, lines 49-51).

	Regarding claim 18, Bingham et al. discloses the robotic system of claim 15 as shown in the rejection above.
Bingham et al. does not specifically disclose wherein the processor is further configured to use the respective outputs of one or more sensors to initiate slippage of the item within or from the grasp of the robotic arm end effector to adjust the grasp of the robotic arm end effector with respect to the item.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham et al. to include wherein the processor is further configured to use the respective outputs of one or more sensors to initiate slippage of the item within or from the grasp of the robotic arm end effector to adjust the grasp of the robotic arm end effector with respect to the item, since the system of Bingham et al. facilitates the sensor(s) 112 in capturing data corresponding to one or more characteristics of a target or identified object, such as a size, shape, profile, structure, or orientation of the object (Col. 10, lines 49-51).

8.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 10,682,774 B2) in view of Gu et al. (US 2020/0019864 A1).

	Regarding claim 11, Bingham et al. discloses the robotic system of claim 1 as shown in the rejection above.
	Bingham et al. does not specifically disclose wherein the multi-modal model is configured to classify the slippage of the item as rotational slippage.
	However, Gu et al. discloses that when slips are detected, data can also be evaluated for slip classification including linear slip and rotational slip [0092].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham et al. to include the features of Gu et al. in order to provide artificial-intelligence-based automated object identification and manipulation that is less cost, time and labor intensive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664